                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 WILLIAM OMAR MEDINA                            : CIVIL ACTION
                                                :
                      v.                        : NO. 20-2426
                                                :
 ALFRED HALLMAN                                 :


                                             ORDER
       AND NOW, this 23rd day of June 2021, upon considering Defendant’s Motion for

summary judgment (ECF Doc. No. 49), Plaintiff’s response sent to Defendant but not timely filed

under our May 27, 2021 Order (ECF Doc. No. 52), Defendant’s Reply to the response mailed to

him, independently reviewing whether there are genuine issues of material fact precluding

judgment as a matter of law in Defendant’s favor, and for reasons in the accompanying

Memorandum, it is ORDERED Defendant’s Motion (ECF Doc. No. 49) is GRANTED as there

are no genuine issues of material fact precluding judgment and dismissing Plaintiff’s remaining

retaliation claim requiring the Clerk of Court close this matter.



                                                      _______________________
                                                      KEARNEY, J.
